Title: IX. The American Commissioners to the Comte de Vergennes, 1–11 October 1785
From: Adams, John,American Commissioners,Jefferson, Thomas
To: Vergennes, the Comte de


            
              Sir
              [1–11 October 1785]
            
            The friendly dispositions which his Majesty has been pleased to shew to the United States of America on every occasion, as well as the assurances given them in the 8th. Art. of the treaty of Amity & Commerce that he would employ his good offices & interposition with the powers on the coast of Barbary to provide for the safety of the Citizens of the United States their vessels and effects encouraged us to address you our letter of March 28th on that subject. To this you were pleased to favour us with an answer on the 28th of April enclosing the sentiments of His Excellency the Maãl. de Castries on the same subject & confirming our expectations of His Majesty’s good offices whensoever we should be efficaciously prepared to enter into negotiation with those States. As circumstances rendered impracticable our proceeding in person to that court, Congress have been pleased to invest us with other full powers authorizing us to substitute agents to proceed thither for the purpose of negotiating & maturing the terms of treaty and of signing them in a preliminary form but requiring their definitive execution by us. They have also permitted & enabled us to comply with those demands to whi[ch] other nations are in the habit of submitting. In consequence of these powers we have appointed Thomas Barclay Esqr agent to the court of Morocco & John Lamb Esqr. to the Government of Algiers, who will immediately procceed to their respective destinations for the purpose of negotiating treaties of Amity & Commer[ce] with those two powers. It remained for us to apprise your Excellency of these transactions, & to beg leave through you to represent to His Majesty that being now fully vested with the powers requisite for carrying these negotiations into effect, and enabled to comply with such moderate demands as actual circumstances give us reason to expect, the moment is arrived in which his powerful influence with those States may be interposed, to our great benefit. And to pray that he will interpose it either by direct address to those powers, or through the medium of his Ministers, Consuls or Agents residing there, or in such other manner as His Majesty shall judge most consistent with his honour & most likely to avail the United States of his efficacious aid.
            We have the honour to be with sentiments of the most profound respect / Your Excellency’s / Most obedient and / Most humble Servants
            
              
                London. Octr. 1. 1785.
                John Adams.
              
              
                Paris Octr. 11. 1785.
                Th: Jefferson
              
            
            
          